Territory of Michigan to wit.
To the Honorable the Supreme Court of said Territory, in Chancery sitting,
The Answer of Charles Poupard (Dit Lafleur) Respondent, to a Bill of Complaint of Dame Veronique Campau, Complainant.
This Respondent, now, and at all times hereafter, saving and reserving to himself, all manner of benefit, and [advantage of exception, to the Manifold Errors, and insufficiencies, in the Complts said Bill contained; for Answer thereto, or to so much thereof, as this Respondent is advised, is material for him to make answer unto, he answereth, and Saith; that true it is that on the sixteenth day of May in the year of our Lord 1803. a certain Indenture was entered into and executed by the said Dame Veronique Campau complain1 and this Respondent whereby the said Complainant, “Ceded quitted, transferred & demised from that day forever, with a guarrantee against all troubles, gifts, Dowers, Debts, Mortgages, evictions, alienations, and of all hindrance whatsoever,!”] on[e hal]f or mfoiety] of the farm, whereon the said Complainant then resided, [th]e said moiety being One and a half Ar-pents in front, and forty arpents in rear, beside, the continuation of forty acres more in depth, as is more particularly expressed in the Bill of Complaint, and the said Complainant did further by the said indenture, give unto this Respondent, the other moiety of said farm, during her fife, to the profit of this Respondent and the said Complainant did, in and by the said Indenture further grant, and convey unto this Respondent, all the household property mentioned in an inventory which had been made, of the property which was in common between the said Complainant, and her late *204husband Simon Campau decd consisting of household furniture, animals, utensils of husbandry &c.— And this Respondent further admits, that in consideration of all and singular the Gifts, grants, conveyances, and aliena-tions to him, so as aforesaid made by the said Complainant; he undertook, and was bounden, in and by the said Indenture, to feed, & furnish cloathing, lodging, firewood, candles &c. for the said Complainant, during her life, and to treat her with respect when in health and in sickness, and in the latter case to have her attended conveniently, and this Respondent further obliged himself to board Angelique Campau, his sister-in law, until she should be married, and to treat her with mildness; and also to board the widow of Simon Campau, as long as she should choose to remain with this Respondent, and also to board a little girl which the said widow had with her; and this Respondent further agreed, if it should be in his power, to advance one hundred pounds to the said Complainant, to have prayers said, for which after the death of the Complainant this Respondent, was to be reimbursed, from the moiety of the aforesaid farm, which he was to enjoy during the Complainants life. And this Respondent further admits that he was also bounden in and by the said Indenture to pay the Debts due the creditors and heirs of the said Simon Campau decd amounting to three hundred fifty eight pounds, two shillings and four pence as will appear by the Bill of Complaint. And this Respondent possitively states that the said Indenture between the Complainant and himself was read to, and fully understood by the said Complainant and entirely agreed to by her previous to, and at the time of its execution, without that, that there was any fraud or circumvention, practised toward the Complainant [by t]his Respondent, or any person or persons confederated with him, as the said complainant hath charged, and which this Respondent, absolutely and unequivocally denies. And this Respondent further saith that he did from the time of the execution of the said Indenture until some time in the year of our Lord one thousand eight hundred seven, when he was arrested on a capias ad satisfaciendum, and dragged to prison, and there confined for a considerable time, at all times furnish the said Complainant, with sufficient, and comfortable Di[e]t, cloathing, lodging, fire, candle, and that he did always treat her, with proper and due respect, and did fully perform towards her all that he is bound to do, in and by the said indenture: and this Respondent further saith that while he was lying in jail as aforesd he had left a certain Henry Campau in charge of his affairs, with directions to treat the said complainant in the same manner as heretofore; but so it was, may it please this honorable court, as this respondent was informed, and verily believes, that during the time this Respondent was in jail, a certain Robert McDougall, who is a son-in law of the complainant contriving and wickedly intending to injure this Respondent and entirely to deprive him of the property which he had acquired by virtue of the Indenture *205aforesd did use every art and persuasion to render the complainant dissatisfied with this Respondent, and to induce her to leave the house of this Respondent and to take up her residence with him the said Robert, which the said Complainant finally did, and afterwards, as this Respondent is informed and verily believes, the said Robert McDougall did cause the aforesaid Bill of Complaint to be exhibited, for the cruel and unjust purpose, of evicting this Respondent from the possession and enjoyment of the aforesaid property and to bring the same into the possession and enjoyment of him the said Robert. Without that, that, the said Complainant was forced to leave the house of this Respondent, on account of bad usage, or for want of any of the comforts and necessaries of life, which this Respondent expressly denies. And this Respondent further saith that he hath paid on account of the Debts mentioned in t[he Comjplainants bill [of complaint,] the heirs and other creditors, and other debts [n]ot therein included, about Three hundred and sixty pounds, currency of New York, for all, or the greater part of which this Respondent can produce Receipts; altho’ by the said Indenture, this Respondent is only bound to pay the sum of three hundred forty three pounds, nine shillings and four pence, exclusive of the share of the wife of this Respondent, who was one of the heirs of the said Simon Campau decd without that, that this Respondent hath not paid the Debts &c. as charged in said Bill and which this Respondent expressly denies. And this Respondent for further answer absolutely denies the commission of Damage and waste, on the premises aforesd as charged in the said Bill of complaint. And this Defendant denies all unlawful combination or confederacy, in the said Bill charged—without that, that, there is any other matter or thing, material, or necessary for this Defendant, to make answer unto, and not herein, or hereby well and sufficiently, answered unto, confessed or avoided, traversed or denied, is true; all which &c.
Harris H. Hickman
Counsel for Respond4
Territory of Michigan DISTRICT OF HURON- & DETROIT SS
Personally appeared before me the subscriber, a Justice of Peace, in and for the Said District, Charles Poupard, (Dit Lafleur) the Respondent above named, who after being duly sworn, saith that the facts stated in the above answer, so far as stated of his own knowledge are true, and so far as stated to be from the knowledge, or information of others he believes to be true. Sworn & Subscribed before me, Ch. Poupard
this 6th October 1808.
Peter Audrain J.P.D.D.
*206Replication Verniqu Campau
filed 10. octber 1808
Peter Audrain elk
[Case 88, Paper 5]
The Replication of Dame Vereniqu Campau Widow of the late Simon Campau her late husband deceased Complainant, to the answer of Charles Poupard defendant—this repliant Saving and reserving to her Selfe all and all manner of Advantage of Exception to the manifold insufficiencies of the said Answer for Replication thereto saith that she will aver and prove her said Bill to be true certain and sufficient in law to be answered unto and that the said answer of the defendant is uncertain untrue and insufficient to be replied unto by this repliant without that that any other matter or Thing whatsoever in the Said answer contained material or effectual in the law to be replied unto confessed and avoided traversed or denied is true all which matters and things this repliant is and will be ready to aver and prove as this honorable court shall direct and humbly prays as in and by her said Bill She hath already prayed. E Brush Council for
Complainant—
[In the handwriting of Elijah Brush]
Veronique Campau— Petition
[Case 88, Paper 6]
The Honble Judges of the Supreme Court of the Territory of Michigan—
The humble petition of Veronique Campau the Widow of Simon Campau deceased
Sheweth unto your Honors,
That your petitioner hath been all this day very much alarmed at the Circulating Reports of Joseph Campaus malicious & Jealous attempts to draw your petitioner out of the peaceful retirement she hath elected (with *207the Consent and approbation of all her Children) by offering Lambert Bobien and others One hundred pounds out of his own pocket, to induce him to undertake the shamful Task—
Your petitioner solemnly avers, that nothing but the unsupportable hardships, which she hath suffered and undergone with Charles Poupard for upwards of four years past, could ever have induced her to abandon her Family Domicile, so much endeared to her from the remembrance of the many happy Years she formerly passed therein, while rearing her numerous progeny—
To end her days with her Eldest Daughter who has generously supported her for upwards of fourteen Months past with the utmost tenderness and filial Duty, and who is to dwell with your petitioner in her former habitation would be to your petitioner, the only remaining consolation on this side of the Grave—
It is in this fond hope that She looks up to the protection and philanthropy of this Hon’ble Court, and that your Honors will not compel her to live with Strangers against her Will at her advanced period of life—
And your petitioner as in Duty bound will ever pray—
Detroit 11th Oct 1808— Veronique Campau Veue
Etat exacte des Conventions et du Contrat entre Charles Poupard et Madame Campau, avec les remarques de la dite Veuve a cet égard, pour la Considération des Honorables Juges, faite au Detroit le 21 Nov 1808. Le dit Marché ou Contrat est datté le 16 May 1803 et spécifie que la di te Veuve cede, quitte, transporte et délaisse au dit Charles Poupard LA MOITLÉ (seulement) de la Terre ou elle demeurait alors— “la dite moitié étant d’une Arpent et demie de front sur qua-rente de profondeur &c avec le meme droit sur les quarente Arpents au bout des dits premiers, lequel moitié a été estimé dans lTnventaire a deux Cent Cinquante Pounds York— Laquelle Terre étoit alors entierement ensememje dans l’au-tomne 1802 de vingt Minots trois quarts de Froment, neuf minots de Segle &c (selon qu’ils sont mentionné dans la dite Inventaire faite le 9 May 1803 exactement huit jours devant le dit Contrat)—produisant quinse Minots chaqué aumoin, done cinq pour les fraix de la Récolte et Battage sont a rabat-tre, reste dix Minots claire profit du produit par chaqué Minot font 297^2 piastre 8/ £119.0.0
*208“Cede en outre la dite veuve au dit Poupard tous les meubles mentionné dans l’inventaire susdite du 9 May 1803 (estimé a moitié prix) et montant a la Somme de £136.0.0
Le Verger a produit Quarente Quarts de Cidre un an avec l’autre depuis que Poupard en a eu la possession, estimé a 30/ par chaqué Quart £60.0.0
outre Vingt Quarts de pommes Choisie au moin, estimé á moitié prix £8.0.0
“En outre la diteVeuvedonne au dit Poupard la Jouissance de l’autre Arpent et demie de la dite Terre (qui veut dire l’autre moitié de la dite Terre) sa vie durante c’est a dire tant qu’elle vivrat au profit du dit Poupard, qui a la préférence de l’achat de celle apres le déces de la dite Dame au prix et prorata de ce que “toute la Terre de Trois Arpents a été estimé a l’inventaire du dit 9 May 1803 laquel moitié sera disposé suivant qu’il plaira a la dite Veuve d’ordonner dans la suite”—La veuve pour lors avoit prevenu Poupard avant que de Signer le dit Contrat, que cet moitié de la Terre appartenait de droit a ses propres Enfants pour l’heritageprovenantd’elle a eux apres sa Mort— “L’abandon, cession, transport et délaissement susmen-tionné a été faite AUX CONDITIONS SUIVANT “que “le dit Poupard s’oblige de nourir, entretenir de hardes, “loger Chauffer, eclairer la dite Veuve sa vie durante et la “traiter avec Respect £323.0.0
“tant en Senté qu’en Maladie, auquel cas de la faire soigner comme II conviendrat” &c — tous ce que le dit Poupard a manqué de faire, car II a été prové que la dite Veuve a tou-jours travailliez a la Couture de Taillieur, a faire la Cuisine et laver les Hardes des Engagées du d£ Poupard, comme Mons. Brush la vraiment dite en pleine Cour, qu’il ny avoit pas UNE NEGRESSE dans le Detroit, qui a travailliez si forte et a été si mal nourie et habillié comme Madame Campau pendant qu’elle étoit chez Poupard, nonobstant quelle avoit mise un si b[e]au Bien entre ses mains pour la maintenir selon son état. Le dit Poupard a done en Vususfruit de la dite Terre sans avoir donn'e aucune valeur quelconque pour icelle, pour Fespace de Cinq Ann'e et demie, durant lequel terns II a retiré Six recoltes entieres de la dite Terre lequel a $120 seulement % par Anne pour Cinque Anne et demie font $660 egal a la Somme de £264.0.0
font £587.0.0
*209que le dit Poupard a eu en valeur et profité par son marché avec Madame Campau— # Monsieur Dodemead ayant offert avec instance en 1805 au dit Poupard Cent pounds par Anné de loyer pour la dite Terre, que la dite Veuve est préte á prouver.
A légard d’Angelique Campau et la Veuve Simon Campau le Jeune et sa filie, lis étoit obligé de travaillier et ayant gagné leur entretiens a la Couture de Taillier le métié alors du dit Poupard le peu de terns qu’ils y ont resté chez Poupard, cela a été plustot une Avantage pour lui, aussi bien qu’Antoine qui étoit alors Homme faite, et II a fait le devoir d’un bonne Engagé tant qu’il a resté au logis du df Poupard.
Le dit poupard.avoit entrepris aussi de payer de plus Cent pounds a Madame Campau, montant de son Doire et préci-put, pour lui donner les moyen de faire des aumones et faire dire des priéres pour son deffunt Mari et elle, et dans le ren-voye Bellecour et lui, ont par ce moyen faite a croire a la dite Veuve par cela, que le dit Poupard s’y étoit obligé, mais Ils l’ont trompé comme il a été bien prové. Le dit Poupard s’est obligé de plus sous la meme Hypothéque de payer toutes les dettes mentionné dans l’Inventaire du dit 9 May 1803 mon-tant a la Somme de £211.12.4
et 5.16.0
Et aussi l’héritage des dix héritiers a £14.13.0 chaqué font 146.10—
YK £363.18.4
de sorte que si le dit Poupard avoit payé les dites Dettes et Héritiers dans le Cours de l’anne 1803 comme II s’y étoit obligé et aussi le Doire et préciput de Made Campau 100—
£463.18.4
Le dit Poupard auroit nonobstant profité aujourdui la Somme de £123.1.8 Yk restant des £587.0.0 comme dit est—s’il étoit obligé par le décret de la Cour de rendre présentement la Terre a la dite Veuve—Qui seroit en ce cas encore obligé de payer les Héritages de Henry Campau, Antoine Campau, L’orpeline de feu Simon Campau fils agé de neuf annés, et L’orphelin de Polite Sl Bernard un Enfant de la méme age, qui n’ont pas encore recu un Sol du dit Poupard savoir 4 héri-tiers 14.13.0 chaqué font £58.12.0
La Compte du Doc* Wm Brown n’est pas encore payé 11.19.0
£70.11.0
*210Ces heritages et Dette porte Intéret depuis le 16 May 1803 font Cinque Annés et demie a 6pC 23. 5.6^
Le Compte de Joseph Campau en September 1807 montait a £157—déduise £40 ou £50 payé a lui par Poupard depuis cet an la selon le Serment du dit Jos. Campau II lui est con-séquament du a present a peu pres ioo-
Ajouté une Anné d’Intéret a lui du sur cet balance 6-
Du encore a Madame Campau son Doire et sa preciput selon ses Conventions (sans compter l’intéret qu’il devroit payer depuis le 16 May 1803 a la dite Veuve Sur le dit Doire et preciput 100-
Total £299.16.6^
En conséquence le dit Poupard doit encore la dite Somme de £299.16.6 et s’il garde la d£ Terre—Cet somme ou aumoin £199.16.6 seront présentenV a étre deboursé par la dite Veuve, Si les Juges l’obligoit de lui rendre sa dite Terre au-jourdui pendant que les Dettes en premiere lieu le 16 May 1803 n’étoit que £363.18.4. Comme dit est.
C’est poupard lui meme qui’est 1’auteur s’il y a encore tant de Dettes du par sa negligence en ne les ayant pas payé ainsi que les Heritiers de la succession de feu Simon Campau mon mari a meme le bien de la dite Succession que le dit Poupard a tous gaspiez et employé a payer ses propres dettes, pendant que les inteRets ont mangé le bien.
C’est bien aisé aux Avocats et personnes Intéressé a qui le dit Poupard doit des Sommes immence de tacher d’engager la Sympathie de mes Honorables Juges—Mais la dite Veuve ce fie que ces Messieurs sont audessus de tel Artifices et que la vérité seule emportera, qu’une Justice juste quoique severe se fera voire dans leur decision et que la Veuve et l’or-phelin trouveront toujours une réfuge assuiré dans nos Cours de Justice, par la protection qu’Ils ont le droit d’y esperer.
Veronique Campau, Veuve
Memoire
£363.18.4 Montant des Dettes le 16 May 1803
199.16.6 due aujourdui, autre le Doire de Made Campau, reste.
£164.1. io=seulementque le dit Poupard a donné au profit de la dite Suc-
cession pour l’ususfruit d’icelle pour Cinq Anné et demie 136 outre £136 de meubles et Animau re?u par lui de la dite Suc-
£28.1.10 cesión a déduire
*211Witnesses on the part of Mrs Campau
Jacques Campau
Louis Campau
Angelique Petit the Wife of Anselm Petit
Lambert Bobien and Genevieve his Wife—
William Jones for the proposals to Jos. Campau
Francois Gobeille Junior
Jean Marie Bobien
Antoine Campau
Catherine Widow of Simon Campau Junr
—Peter Audrain—
We dont call upon Chs Moran for he participated in the fraud Must not those persons he owes be summoned—
Detroit 3d. April 1809
Widow Veronique Campau to George Mc. Dougall

Letter

appointing him her Trustee, in conformity to a decree of the Supreme Court Sitting as a Court of Chancery.
filed in the Supreme Court 5. april 1809.
Peter Audrain elk. S.
C.
[Case 88, Paper io]
Territory of Michigan, to wit.
To all to whom these presents shall come, or may concern—Greeting:—
Whereas in and by a certain decree of the Supreme Court of said Territory of Michigan, on sitting as a Court of Chancery, in a certain Suit or complaint, wherein I dame Veronique Campau, Widow of Simon Campau late of Detroit in said Territory deceased, was Plaintiff or Complainant *212against Charles Poupard dit Lafleur, defendant, it was amongst other things ordered and Decreed, that I the said dame Veronique Campau, should appoint under my hand a Trustee, to whom the said Charles Pou-pard was likewise ordered and decreed to execute certain Instruments of Writing for my use and benefit as in and by said Decree will very fully and at large appear by a reference thereto—now know ye, that reposing special Trust and confidence in George M°Dougall of Detroit, Esquire, in the Territory aforesaid, I have made Constituted, and appointed, and by these presents do make Constitute and appoint him to the Trust aforesaid, giving and by these presents granting unto him full power and authority to execute the same in every and all respects conformable to the said Decree—In testimony whereof I have hereunto set my hand at Detroit aforesaid this third day of April in the year of our Lord one thousand Eight hundred and Nine— Subscribed and delivered Veronique Veu Simo Campau
in the presence of
E Brush

[In the handwriting of Harris H. Hickman]


[In the handwriting of George McDougali]


[In the handwriting of George McDougall]


[In the handwriting of George McDougall]


[In the handwriting of George McDougall]